Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of IDS dated 09/10/20 and 01/07/21, amendment and response 10/19/20 is acknowledged.
Claim 13 is canceled. Claims 1-12 and 14-20 are pending.
The previous Non-final action inadvertently missed addressing claims 19-20. Therefore, the present action is made a Non-final and addresses all of the pending claims.

In response to the amendment dated 10/19/20, the following rejections have been withdrawn:
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites <PCT claim 24>, which does not constitute part of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 6 recites the limitation "the step of adding" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not contain any step of addition. Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 

Claim(s) 16-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3123521 to Wentworth et al (Wentworth).


In response to the amendment dated 10/19/20, the following new rejection replaces all of the previous rejection: 

Claim Rejections - 35 USC § 112
2.	Claim 2 recites the limitation "the step of adding chlorine dioxide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not contain any step of addition. 
3.	Claim 17 recites the limitation "the step of adding chlorine dioxide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 indirectly depends on claim 1, which does not contain any step of addition.
4.	Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above claim are indefinite because it is unclear 


Double Patenting

5.	Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,314,324. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite both the method of producing chlorous acid and a product resulting from the process i.e., a chlorous acid aqueous solution, wherein the process of producing chlorous acid solution involves all of the steps of the instant claims i.e., trapping chlorine dioxide with an aqueous solution A  having a pH of 11 or less and 6 or greater, and hydrogen peroxide, adding a solution B having a pH of 3.2 or greater and less than 7.0. Both sets of claims recite the same TAL values, and the specific inorganic or organic acids and their salts. The patented claims constitute species of the instant broad claims and accordingly, anticipate instant claims. 


6.	Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8951576.
The above patented claims are directed to a process of producing aqueous chlorous acid solution comprising reacting an aqueous sodium chlorate solution with a volume and concentration of sulfuric acid or aqueous solution thereof appropriate for maintaining pH of said aqueous sodium chlorate solution at 2.3 to 3.4, thereby generating chloric acid;  subsequently adding to said chloric acid at least an amount of hydrogen peroxide required for reducing said chloric acid to produce chlorous acid; and adding to the resulting aqueous solution at least one compound selected from the group consisting of inorganic acids and salts or a combination thereof, to adjust its pH in the range of 3.2 to 7.0, so as to provide stable chlorous acid and delaying the conversion of chlorous acid to chlorine dioxide.
Instant claims 16-20 are directed to a product (chlorous acid composition) and the recitation of process steps do not carry patentability in a product claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

7.	Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. U.S. Patent No. 9516878. 
The above patented claims are directed to a process of pretreating food in food-processing operations, comprising the steps of forming aqueous chlorous acid solution comprising reacting an aqueous sodium chlorate solution with a volume and concentration of sulfuric acid or aqueous solution thereof appropriate for maintaining pH of said aqueous sodium chlorate solution at 2.3 to 3.4, thereby generating chloric acid;  subsequently adding to said chloric acid at least an amount of hydrogen peroxide required for reducing said chloric acid to produce chlorous acid; and adding to the resulting aqueous solution at least one compound selected from the group consisting of inorganic acids and salts or a combination thereof, to adjust its pH in the range of 3.2 to 7.0, so as to provide stable chlorous acid and delaying the conversion of chlorous acid to chlorine dioxide, and applying the aqueous solution to food as disinfectant for pretreatment of food-processing operations. Thus, the patented claims also recite an aqueous solution of chlorous acid similar to the instant claims 16-20. 
Instant claims 16-20 are directed to a product (chlorous acid composition) and the recitation of process steps do not carry patentability in a product claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

8.	Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9521841. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above patented claims are directed to a process of producing aqueous chlorous acid solution comprising reacting an aqueous sodium chlorate solution with a volume and concentration of sulfuric acid or aqueous solution thereof; adding to the chlorous acid solution at least one compound selected from the group consisting of inorganic and organic acid and salts or a combination thereof, to provide long-term stabilization of said chlorous acid, delay conversion of chlorous acid to chlorine dioxide, and wherein the pH of the aqueous chlorous acid solution is in the range of 3.2 to 7.0.  
Instant claims 16-20 are directed to a product (chlorous acid composition) and the recitation of process steps do not carry patentability in a product claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).


9.	Claims 1-3, 5-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8951576 in view of US 3123521 to Wentworth et al. 
The above patented claims are directed to a process of producing aqueous chlorous acid solution comprising reacting an aqueous sodium chlorate solution with a volume and concentration of sulfuric acid or aqueous solution thereof appropriate for maintaining pH of said aqueous sodium chlorate solution at 2.3 to 3.4, thereby generating chloric acid;  subsequently adding to said chloric acid at least an amount of hydrogen peroxide required for reducing said chloric acid to produce chlorous acid; and adding to the resulting aqueous solution at least one compound selected from the group consisting of inorganic acids and salts or a combination thereof, to adjust its pH in the range of 3.2 to 7.0, so as to provide stable chlorous acid and delaying the conversion of chlorous acid to chlorine dioxide. The patented claims recite all of the instant claimed inorganic acids, organic acids and their respective salts. 
The patented claims recite “to stabilize chlorous acid without conversion of chlorous acid to chlorine dioxide gas”, as opposed to the instant claims which recite “trapping of chlorine dioxide". However, the patented claim limitation “to stabilize chlorous acid without conversion of chlorous acid to chlorine dioxide gas” is construed to be same as that of “trapping of chlorine dioxide” because patented claims are directed to producing chlorous acid without any residual chlorine dioxide. 
 For the instant step of “trapping chlorine dioxide”, instant claims are silent regarding the introduction of chlorine dioxide extraneously or generated as a part of the 
	The patented claims do not recite the newly added limitation of TAL of solution A, lacks the instant claims solution A (claim 1), solution B (claim 6) and the explicit pH ranges of claims 3 and 14. However, the pH range of instant claims 3 i.e., 6-11 and that of claim 14 (pH 3.2 to 7.0) overlap in the pH range and therefore one can construe that the pH of the aqueous solution A and B can be in the same range. In this regard, the patented claims recite a pH 3.2-7.0 which encompass the pH of solution A as well as B of instant claims. 
With regards to chlorine dioxide, Wentworth teaches stabilizing chlorine dioxide gas using powdered sodium carbonate peroxide solution. In col. 2, l 15-60, Wentworth teaches that addition of a 8% to 12% solution of sodium carbonate peroxide stabilizes chlorine dioxide and the pH of the resulting solution rises, for instance about pH 6.2, over time by releasing carbonic acid. Wentworth teaches that the stabilized solution acts as an antimicrobial for food wrappings, pools etc. With respect to the pH range, a pH of about 6-8 (see claim 5 of Wentworth) taught by Wentworth falls with the range of claims 3 and 14.  Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to optimize and maintain the pH of the chlorous acid solution of the patented claims with the addition sodium carbonate peroxide taught by Wentworth such that the pH of the solution is maintained at sufficient alkalinity and thus chloride dioxide is stabilized. The motivation to do so comes from the teachings of Wentworth reference that suggests the step of bubbling of chlorine dioxide into an aqueous solution of inorganic acid salt such sodium carbonate (also claimed in the instant claim 8) forms a stable solution. Further, while instant claim 1 recites a TAL of 20-2000 of the aqueous solution A, one skilled artisan would have recognized that the claimed TAL measures alkalinity at a wide range of pH of 11.0 to 4.0, which spans both acidic and alkaline ranges, whereas the patented claims also recite pH 3.2 to 7.0 which falls within the claimed range. Furthermore, Wentworth teaches a pH of 6-8, which also falls within the wide range of pH of 11.0 to 4.0, and moreover with the same aqueous solution as that claimed. Hence, one skilled in the art would have been able to maintain a suitable pH and thus TAL of the aqueous solution of inorganic acids in the final step of the patented claims . 
 
4.	Claims 1-3, 5-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9521841 in view of US 3123521 to Wentworth et al and CN 103314996 (cited on IDS dated 4/25/19; full translation attached in the previous action).

The above patented claims are directed to a process of producing aqueous chlorous acid. The patented claims recite reacting aqueous sodium chlorate with sulfuric acid maintain pH at 2.3 to 3.4 to generate chloric acid; adding the resulting solution to at least one or inorganic salts, further adding at least one of organic or inorganic acids or salts thereof at a pH of 3.2 to pH 7.0 so to stabilize chlorous acid without conversion of chlorous acid to chlorine dioxide gas. The step of “adding the resulting solution to at least one or inorganic salts, further adding at least one of organic or inorganic acids or salts thereof at a pH of 3.2 to pH 7.0 so to stabilize chlorous acid without conversion of 
The patented claims recite “to stabilize chlorous acid without conversion of chlorous acid to chlorine dioxide gas”, as opposed to the instant claims which recite “trapping of chlorine dioxide". However, the patented claim limitation “to stabilize chlorous acid without conversion of chlorous acid to chlorine dioxide gas” is construed to be same as that of “trapping of chlorine dioxide” because patented claims are directed to producing chlorous acid without any residual chlorine dioxide. 
 For the instant step of “trapping chlorine dioxide”, instant claims are silent regarding the introduction of chlorine dioxide extraneously or generated as a part of the process of producing chlorous acid itself, and the instant claim as presented allows for chlorine dioxide generated as a part of the process of producing chlorous acid. This is further evident from the process steps of the patented claims wherein the chlorous acid produced (as presented in claim 1 of the patent) is further treated with inorganic acids or salts or a combination thereof and at a pH of 3.2-7.0, which effectively results in only chlorous acid solution and no chlorine dioxide is produced or liberated. Thus, both the claim sets effectively trap chlorine dioxide produced, as a reaction product, in the process of producing chlorous acid. 
	The patented claims do not recite the newly added limitation of TAL of solution A, lacks the instant claims solution A (claim 1), solution B (claim 6) and the explicit pH ranges of claims 3 and 14. However, the pH range of instant claims 3 i.e., 6-11 and that of claim 14 (pH 3.2 to 7.0) overlap in the pH range and therefore one can construe that the pH of the aqueous solution A and B can be in the same range. In this regard, the 
With regards to chlorine dioxide, Wentworth teaches stabilizing chlorine dioxide gas using powdered sodium carbonate peroxide solution. In col. 2, l 15-60, Wentworth teaches that addition of a 8% to 12% solution of sodium carbonate peroxide stabilizes chlorine dioxide and the pH of the resulting solution rises, for instance about pH 6.2, over time by releasing carbonic acid. Wentworth teaches that the stabilized solution acts as an antimicrobial for food wrappings, pools etc. With respect to the pH range, a pH of about 6-8 (see claim 5 of Wentworth) taught by Wentworth falls with the range of claims 3 and 14. Wentworth also teaches providing chlorine dioxide as a gas and meets claim 5 While the reference does not teach chlorous acid product, Wentworth teaches the same process steps as that claimed (see claim 5) i.e., bubbling chlorine dioxide into an aqueous solution of 8-12% sodium carbonate and maintaining the pH of the solution at a pH of 6-8, and thus the process of preparing chlorous acid solution would have been implicit according to the process steps of instant claim 1. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to optimize and maintain the pH of the chlorous acid solution of the patented claims with the addition sodium carbonate peroxide taught by Wentworth such that the pH of the solution is maintained at sufficient alkalinity and thus chloride dioxide is stabilized. The motivation to do so comes from the teachings of Wentworth reference that suggests the step of bubbling of chlorine dioxide into an aqueous 
The above patented claims lack the instant claimed hydrogen peroxide.
In this regard, CN 103314996 (CN 996) a method for producing an aqueous solution containing chlorous acid for food processing, which is safe for human body and easy to operate, the method produces chlorous acid with little chlorine dioxide and is nd para). In addition, one or more of inorganic acid, inorganic acid salt, organic acid, or organic acid salt, or a combination of these, is added to the aqueous solution in which the chlorous acid is generated, and it maintains. For the addition of inorganic acids, CN 996 teaches boric acid, carbonic acid, phosphoric acid and the inorganic acid salt such as sodium carbonate and potassium bicarbonate, and further all of the organic or inorganic acids and acid salts of the instant claims (page 4). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the above patented claims by incorporating hydrogen peroxide it the process of producing chlorous acid (of the patented claims) because CN 996 teaches producing chlorous acid and teaches that release of chlorine dioxide gas during the process poses adverse effects to the human body and cause disadvantages to food processing and cooking equipment. In order to overcome the same, CN ‘996 teaches employing the additional step of adding hydrogen peroxide to the chloric acid generated in the first step (page 7) to produce chlorous acid. CN 996 teaches the generation of chlorine dioxide as a function of acidic pH, the faster the sterilization and bleaching, which is irritating and harmful, and additionally if the reaction to produce chlorous acid is faster the latter is unstable. In order to overcome the drawbacks, CN 996 suggests maintaining pH so as to suppress . 

5.	Claims 1-3, 5-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9516878 in view of US 3123521 to Wentworth et al and CN 103314996 (cited on IDS dated 4/25/19; full translation attached herewith).
The above patented claims are directed to a process of pretreating food  comprising the steps producing aqueous chlorous acid. The patented claims recite reacting aqueous sodium chlorate with sulfuric acid maintain pH at 2.3 to 3.4 to generate chloric acid; adding the resulting solution to at least one or inorganic salts, further adding at least one of organic or inorganic acids or salts thereof at a pH of 3.2 to pH 7.0 so to stabilize chlorous acid without conversion of chlorous acid to chlorine dioxide gas. The step of “adding the resulting solution to at least one or inorganic salts, further adding at least one of organic or inorganic acids or salts thereof at a pH of 3.2 to pH 7.0 so to stabilize chlorous acid without conversion of chlorous acid to chlorine dioxide gas” in the patented claims is similar to that of adding at least one of organic or inorganic acids or salts thereof”. 
The patented claims recite “to stabilize chlorous acid without conversion of chlorous acid to chlorine dioxide gas”, as opposed to the instant claims which recite “trapping of chlorine dioxide". However, the patented claim limitation “to stabilize 
 For the instant step of “trapping chlorine dioxide”, instant claims are silent regarding the introduction of chlorine dioxide extraneously or generated as a part of the process of producing chlorous acid itself, and the instant claim as presented allows for chlorine dioxide generated as a part of the process of producing chlorous acid. This is further evident from the process steps of the patented claims wherein the chlorous acid produced (as presented in claim 1 of the patent) is further treated with inorganic acids or salts or a combination thereof and at a pH of 3.2-7.0, which effectively results in only chlorous acid solution and no chlorine dioxide is produced or liberated. Thus, both the claim sets effectively trap chlorine dioxide produced, as a reaction product, in the process of producing chlorous acid. 
	The patented claims do not recite the newly added limitation of TAL of solution A, lacks the instant claims solution A (claim 1), solution B (claim 6) and the explicit pH ranges of claims 3 and 14. However, the pH range of instant claims 3 i.e., 6-11 and that of claim 14 (pH 3.2 to 7.0) overlap in the pH range and therefore one can construe that the pH of the aqueous solution A and B can be in the same range. In this regard, the patented claims recite a pH 3.2-7.0 which encompass the pH of solution A as well as B of instant claims. 
With regards to chlorine dioxide, Wentworth teaches stabilizing chlorine dioxide gas using powdered sodium carbonate peroxide solution. In col. 2, l 15-60, Wentworth teaches that addition of a 8% to 12% solution of sodium  Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to optimize and maintain the pH of the chlorous acid solution of the patented claims with the addition sodium carbonate peroxide taught by Wentworth such that the pH of the solution is maintained at sufficient alkalinity and thus chloride dioxide is stabilized. The motivation to do so comes from the teachings of Wentworth reference that suggests the step of bubbling of chlorine dioxide into an aqueous solution of inorganic acid salt such sodium carbonate (also claimed in the instant claim 8) forms a stable solution. Further, while instant claim 1 recites a TAL of 20-2000 of the aqueous solution A, one skilled artisan would have recognized that the claimed TAL measures alkalinity at a wide range of pH of 11.0 to 4.0, which spans both acidic and alkaline ranges, whereas the patented claims also 
The above patented claims lack the instant claimed hydrogen peroxide.
In this regard, CN 103314996 (CN 996) a method for producing an aqueous solution containing chlorous acid for food processing, which is safe for human body and easy to operate, the method produces chlorous acid with little chlorine dioxide and is used as a bactericide. CN 996 teaches sulfuric acid or its aqueous solution is added to the aqueous solution of sodium chlorate so that the pH value of the aqueous solution can be maintained within the range of 2.3 to 3.4 to react to produce chloric acid (page 3). CN 996 further teaches addition of hydrogen peroxide required for the reduction reaction to the chloric acid to generate chlorous acid (page 3, 2nd para). In addition, one 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the above patented claims by incorporating hydrogen peroxide it the process of producing chlorous acid (of the patented claims) because CN 996 teaches producing chlorous acid and teaches that release of chlorine dioxide gas during the process poses adverse effects to the human body and cause disadvantages to food processing and cooking equipment. In order to overcome the same, CN ‘996 teaches employing the additional step of adding hydrogen peroxide to the chloric acid generated in the first step (page 7) to produce chlorous acid. CN 996 teaches the generation of chlorine dioxide as a function of acidic pH, the faster the sterilization and bleaching, which is irritating and harmful, and additionally if the reaction to produce chlorous acid is faster the latter is unstable. In order to overcome the drawbacks, CN 996 suggests maintaining pH so as to suppress chlorine dioxide and balancing the bactericidal efficacy (page 12). One skilled in the art would have therefore been motivated to include hydrogen peroxide and further maintain the pH at suitable level so as to form chlorous acid at a desirable speed and prevent liberation of chlorine dioxide. 

6.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8951576 in view of US 3123521 to Wentworth et al, as applied to claims 1-3, 5-12 and 14-15 in view of CN 10310883 (full translation attached in the previous action). 
	The above patented claims do not specifically recite high pH above 10.2 to 10.8. Wentworth teaches a pH of 6-8, which falls within the wide range of pH of 11.0 to 4.0 of claim 1. 
CN 10310883 teaches a method for producing and activating a food additive stabilized chlorine dioxide solution. The method comprises the steps of preparing the food additive stabilized chlorine dioxide solution, activating the stabilized chlorine dioxide solution and the like. Sodium chlorite, hydrochloric acid and sodium hydroxide are mainly taken as reaction raw materials, chlorine dioxide generator is utilized to generate chlorine dioxide gas, the gas generated by the reaction is blown off and purified through high-pressure gases and stably absorbed by an alkaline solution which comprises sodium carbonate, hydrogen peroxide, sodium hydroxide and the like to prepare the food additive stabilized chlorine dioxide solution with high purity and high stability. The method is convenient to prepare, easy to operate and convenient to use (abstract). For the claimed solutions step I and step II of instant claim 1, 6, 7, 11 and 12, see the reference (translation pages 2-3), which include hydrochloric acid, acetic acid, citric acid, malic acid etc., and pH of the absorption solution of  5.0-9.5 for step I and a pH of 7.5-9.3 for step II. The concentration of chlorine dioxide is 2.0% to 4.0% (step 3). While CN 10310883 does not teach the claimed production of chlorous acid, the steps employed in the process of preparation meet the instant process step of at least claim 1. Further, the teachings of .  

7.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 95121841 in view of US 3123521 to Wentworth et al and CN 103314996, as applied to claims 1-3, 5-12 and 14-15 in view of CN 10310883.
	The above patented claims do not specifically recite high pH above 10.2 to 10.8. Wentworth teaches a pH of 6-8, which falls within the wide range of pH of 11.0 to 4.0 of claim 1. 
CN 10310883 teaches a method for producing and activating a food additive stabilized chlorine dioxide solution. The method comprises the steps of preparing the food additive stabilized chlorine dioxide solution, activating the stabilized chlorine dioxide solution and .  


8.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9516878 in view of US 3123521 to Wentworth et al and CN 103314996, as applied to claims 1-3, 5-12 and 14-15 in view of CN 10310883.
	The above patented claims do not specifically recite high pH above 10.2 to 10.8. Wentworth teaches a pH of 6-8, which falls within the wide range of pH of 11.0 to 4.0 of claim 1. 
CN 10310883 teaches a method for producing and activating a food additive stabilized chlorine dioxide solution. The method comprises the steps of preparing the food additive stabilized chlorine dioxide solution, activating the stabilized chlorine dioxide solution and the like. Sodium chlorite, hydrochloric acid and sodium hydroxide are mainly taken as reaction raw materials, chlorine dioxide generator is utilized to generate chlorine dioxide gas, the gas generated by the reaction is blown off and purified through high-pressure gases and stably absorbed by an alkaline solution which comprises sodium carbonate, hydrogen peroxide, sodium hydroxide and the like to prepare the food additive stabilized chlorine dioxide solution with high purity and high stability. The method is convenient to prepare, easy to operate and convenient to use (abstract). For the claimed solutions step I and step II of instant claim 1, 6, 7, 11 and 12, see the reference (translation pages 2-3), which include hydrochloric acid, acetic acid, citric acid, malic acid etc., and pH of .  


Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


9.	Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of US 3684437 to Callerame et al, or US 3828097 to Callerame et al.
Instant claims are directed to a chlorous acid aqueous solution. Each of the above references teaches aqueous solution of chlorous acid, which meets the claimed product. 
Callerame et al ‘437 patent teach production of chlorous acid and discloses chlorous acid product (col 2, l 35-41 and see claim 5 of the reference). 
Callerame et al ’097 patent teaches chlorous acid and a process of preparing chlorous acid (abstract, examples and claim 1).
Instant claim 16-18 recites the process steps of “manufactured by a method of claim 1”. Claim 17 recites that the method further comprises a step of adding the chlorine dioxide in the presence of hydrogen peroxide. Claim 18 recites wherein a pH of the aqueous solution A is 11.0 or less and 6.0 or greater. Claim 19 recites wherein a pH of the aqueous solution A is 10.8 or less and 10.2 or greater. Claim 20 recites that the chlorine dioxide is provided as a gas. 
None of the above references teach the exact process steps of claim 16-20. However, the references teach the product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Hence, Callerame ‘437 and Callerame ‘097 anticipate instant claims.
10.	Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of WO 03/011750 to Sampson et al (submitted on IDS dated 1/7/21).
	Sampson teaches a method of making chlorous acid and chlorine dioxide generated from a chlorite salt precursor, a chlorate salt precursor or a combination of both (abstract). Sampson teaches that chlorine dioxide is generated in a controlled manner from chlorous acid by catalysis.  Chlorine dioxide can be generated either subsequent to the generation of chlorous acid or simultaneously with the generation of chlorous acid (abstract). Thus, Sampson meets instant claimed product. Sampson fails to the teach the exact process steps of claim 16-20. However, the references teach the product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Hence, Callerame ‘437 and Callerame ‘097 anticipate instant claims.

	



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


7.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 10310883 A (abstract submitted on IDS dated 4/25/19; full translation attached herewith) in view of CN 103314996 (cited on IDS dated 4/25/19; full translation attached herewith).
CN 10310883 teaches a method for producing and activating a food additive stabilized chlorine dioxide solution. The method comprises the steps of preparing the food additive stabilized chlorine dioxide solution, activating the stabilized chlorine dioxide solution and the like. Sodium chlorite, hydrochloric acid and sodium hydroxide are mainly taken as reaction raw materials, chlorine dioxide generator is utilized to generate chlorine dioxide gas, the gas generated by the reaction is blown off and purified through high-pressure gases and stably absorbed by an alkaline solution which comprises sodium carbonate, hydrogen peroxide, sodium hydroxide and the like to prepare the food additive stabilized chlorine dioxide solution with high purity and high stability, and the concentration of the stabilized chlorine dioxide solution is not less than 2.0%. The method is convenient to prepare, easy to operate and convenient to use (abstract). 
For the claimed solutions step I and step II of instant claim 1, 6, 7, 11 and 12, see the reference (translation pages 2-3), which include hydrochloric acid, acetic acid, citric acid, malic acid etc., and pH of the absorption solution of  5.0-9.5 
CN 103314996 (CN 996) a method for producing an aqueous solution containing chlorous acid for food processing, and that it is safe for human body and easy to operate, the method produces chlorous acid with little chlorine dioxide and is used as a bactericide. CN 996 teaches sulfuric acid or its aqueous solution is added to the aqueous solution of sodium chlorate so that the pH value of the aqueous solution can be maintained within the range of 2.3 to 3.4 to react to produce chloric acid (page 3). CN 996 further teaches addition of hydrogen peroxide required for the reduction reaction to the chloric acid to generate chlorous acid (page 3, 2nd para). In addition, one or more of inorganic acid, inorganic acid salt, organic acid, or organic acid salt, or a combination of these, is added to the aqueous solution in which the chlorous acid is generated, and it maintains. For the addition of inorganic acids, CN 996 teaches boric acid, carbonic acid, phosphoric acid and the inorganic acid salt such as sodium carbonate and potassium bicarbonate, and further all of the organic or inorganic acids and acid salts of the instant claims (page 4 and 9). 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the teachings of CN 



Response
Response to Arguments
Applicant's arguments filed 10/19/20 have been fully considered but they are not persuasive.
Claim rejections 35 USC 102
The present action does not contain rejection of claims over US Kross (US 5820822) and hence the arguments regarding Kross are moot.
In response to arguments regarding Callerame patents (US 3684437 and US 3282097), claim 1 is no more rejected under this section. Hence the arguments regarding Callerame for claim 1 are moot.
Claims 16-20 have been rejected under this section over Callerame. Even though claim 16 is dependent upon claim 1, as explained above, instant claims 16-20 are directed to a product (chlorous acid composition) and the recitation of process steps do not carry patentability in a product claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Applciants argued on pages 6-7 that Callerame does not teach the claimed new limitation, TAL of 20-2000. However, the TAL limitation is pertinent to the process step and while Applciants provided the explanation of TAL in the instant claimed process, Applciants have not provided any evidence to show that the product (chlorous acid) of Callerame is different from the chlorous acid of instant claims, wither qualitatively or quantitatively or both. 
In response to the argument regarding the rejection of claims as being anticipated by Wentworth reference, the present rejection does not reject claims over Wentworth under 35 USC 102a1. Instead, Wentworth reference is now applied only for Double patenting rejections over US Patents 9516878, 9521841 and 8951576.
In any event, Applicants argue that Wentworth is directed to an antiseptic composition including stabilized chlorine dioxide, wherein chlorine dioxide gas is stabilized by being dissolved in a solution of sodium carbonate peroxide. (Wentworth, Col. 1, lines 58-60.) and that powdered sodium carbonate peroxide is dissolved in water, and the chlorine dioxide gas is bubbled there through. Applciants state that when prepared in accordance with the process of Wentworth, as shown in the figure (on page 4 of the response), a single maximum absorbance is observed near 350 nm to 360 nm, indicating that no chlorous acid is produced. It is argued Wentworth does not disclose the production of chlorous acid aqueous solution (HCIO2) and merely discloses a process for stabilizing chlorine dioxide at alkaline range in the solution of sodium carbonate peroxide. Wentworth does not disclose that said aqueous solution 

Applicants arguments are not persuasive because while the UV absorbance of Wentworth is different from the UV absorbance shown in figure (representing instant invention, page 2 of the response), the evidence presented does not correlate with the process steps of instant claim 1. In other words, instant claim 1 only requires trapping chlorine dioxide in an aqueous solution A comprising one of an organic acid or its salt or inorganic acid or its salt or a combination. Wentworth, as explained in the above rejections teach stabilizing chlorine dioxide in sodium carbonate and at a pH of 6.2. Instant claim 1 recites TAL when measured at a pH of 11-4, which includes a pH 6.2. Applicants have not shown how TAL of Wentworth differs from the instant claimed. Further, as explained above, Wentworth reference is now applied only for Double patenting rejections over US Patents 9516878, 9521841 and 8951576, and each of the above references teach process of producing chlorous acid. The above rejection explains, that chloride dioxide according to instant claims can be interpreted as intrinsically generated and not necessarily externally provided. The patented claims recite that chlorous acid produced is stable and prevents chlorine dioxide generation and thus destabilization of chlorous acid. In this regard, the examiner showed that one of an ordinary skill in the art would have been motivated to look to Wentworth so as to 


Rejections under 35 USC 103:
CN 883 and CN 996
Applicants argue that CN883 is directed to a method for producing and activating a food additive stable chlorine dioxide solution but silent about the buffering ability of the absorption liquid. CN883 discloses a method for obtaining a stable chloride dioxide solution, but does not mention anything about a chlorous acid aqueous solution. It is argued that one skilled in the art would not have looked to CN883 for the purpose of preparing a chlorous acid aqueous solution. According to one suggested technical solution of CN883, the absorption liquid may comprise 10-40% of a sodium carbonate solution, 15-35% of a hydrogen peroxide solution and a sodium hydroxide solution at a concentration of 5-15%. However, such suggested technical solution cannot obtain a chlorous acid aqueous solution. In fact, CN883 does not provide any working examples to allow those skilled in the art to obtain a chlorous acid solution as claimed. It is argued that CN996 is silent about the TAL value as claimed. CN996 at most describes the reaction from CIO2 to HCIO2. However, without describing the critical TAL value to obtain a chlorous acid aqueous solution, those skilled in the art would not have been motivated in view of the teachings of CN996 to modify the teachings of CN883 in a manner to arrive at the claimed invention.
Applicants’ arguments are not persuasive because as applicants note that rejection is made over a combination of references and CN 996 does teach production of chlorous acid and the rejection explains the motivation to modify CN 883 with that of CN 996. CN ‘996 teaches that release of chlorine dioxide gas poses adverse effects to the human body and cause disadvantages to food processing and cooking equipment. 
Gordon and Wentworth ; The arguments regarding this rejection are moot because the rejection has been withdrawn. 

Double Patenting Rejections:
In response (dated 10/19/20) to the Double patenting rejection over US 10,314,324, Applicants state that filing the terminal disclaimer is deferred pending consideration of the amendments and arguments submitted in the present response. However, Applicants have not presented any arguments regarding the merits of the rejection and Applicants’ amendments as well as arguments have been considered. Hence, the rejection has been maintained.
In response to the arguments regarding the Double patenting rejection over US Patents 9516878, 9521841 and 8951576, the arguments have been addressed above. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611